McAllister, P. J. The bill in this case alleges that shortly before the recovery by the complainant of the judgment against the defendant Alexander, the latter was the owner of certain real estate, particularly describing it, and that September 20, 1879, said Alexander and wife conveyed the same by warranty deed, to the defendant Beser, which conveyance was upon á grossly inadequate consideration, colorable only, and a fraud upon the rights of complainant; the bill praying for discovery in respect to said real estate, and that upon the hearing of the cause, said deed may be vacated and declared null and void. The case, as made by the bill, is one in which a freehold was involved within the meaning of section 88 of the Practice Act, as amended in 1879, defining the jurisdiction of the Supreme and Appellate Courts in respect to appeals and writs of error-The appeal in this case should, therefore, have been taken directly to the Supreme Court, and this court has no jurisdiction. Patterson v. McKinney, 6 Bradwell, 394. The appeal must be dismissed, for want of jurisdiction. Dismissed.